Exhibit 99.1 Contact: Karen L. Howard Vice President – Finance and Chief Financial Officer Columbus McKinnon Corporation 716-689-5550 karen.howard@cmworks.com Immediate Release Columbus McKinnon Promotes Buer and Giesige to Vice President AMHERST, N.Y., June 3, 2009 – Columbus McKinnon Corporation (NASDAQ: CMCO), a leading designer, manufacturer and marketer of material handling products, today announced the Board of Directors appointed Gene P. Buer and Charles R. Giesige as officers of the Company.Mr. Buer will serve as Vice President Hoist Products – the Americas.Prior to this promotion he was Executive Director- Hoist Products.Mr. Giesige will serve as Vice President Rigging Products – the Americas.He previously was Executive Director, Rigging and CES, Americas.Both serve as members of the Company’s management executive committee. Mr. Buer has over 35 years of experience in sales and operational management. He joined Columbus McKinnon in 2005 as President of the Company’s Crane Equipment and Service division and was promoted to Executive Director in 2008. Mr.
